MEMORANDUM**
Ronnie S. Martin, a California state prisoner, appeals pro se the district court’s order dismissing his civil rights action pursuant to 28 U.S.C. § 1915A(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Martin’s claim that defendants harassed him because allegations of verbal harassment alone fail to state a cognizable claim under 42 U.S.C. § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir.1997)
The district court properly dismissed Martin’s claim that defendants defamed him because Martin fails to allege facts that support a “loss of a recognizable property or liberty interest in conjunction with the allegation of injury to reputation.” See Cooper v. Dupnik, 924 F.2d 1520, 1532 (9th Cir.1991).
The district court properly dismissed Martin’s claim that defendants violated his due process rights because Martin fails to allege that the psychiatric reports affected his sentence, or otherwise deprived him of a liberty interest. See Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 *614L.Ed.2d 418 (1995) (the due process clause is implicated where changes in conditions affect the sentence imposed in an unexpected manner causing a loss of liberty).
Martin’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.